Exhibit 10.1

 

MILLENDO THERAPEUTICS, INC.

 

2019 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS:  APRIL 29, 2019

APPROVED BY THE STOCKHOLDERS:  JUNE 11, 2019

EFFECTIVE DATE: JUNE 11, 2019

 

1.                                      GENERAL.

 

(a)                                 Successor to and Continuation of Prior
Plan.  The Plan is intended as the successor to and continuation of the Millendo
Therapeutics, Inc. 2012 Stock Plan and the Ovascience, Inc. 2012 Stock Incentive
Plan (each, as amended, the “Prior Plans”).  From and after 12:01 a.m. Eastern
Time on the Effective Date, no additional stock awards will be granted under the
Prior Plans. All Awards granted on or after 12:01 a.m. Eastern Time on the
Effective Date will be granted under this Plan. All stock awards granted under
the Prior Plans, will remain subject to the terms of the Prior Plans.

 

(i)                                    Any shares that would otherwise remain
available for future grants under the Prior Plans as of 12:01 a.m. Eastern Time
on the Effective Date (the “Prior Plans’ Available Reserve”) will cease to be
available under the Prior Plans at such time.  Instead, that number of shares of
Common Stock equal to the Prior Plans’ Available Reserve will be added to the
Share Reserve (as further described in Section 3(a) below) and will be
immediately available for grants and issuance pursuant to Stock Awards
hereunder, up to the maximum number set forth in Section 3(a) below.

 

(ii)                                In addition, from and after 12:01
a.m. Eastern time on the Effective Date, any shares subject, at such time, to
outstanding stock awards granted under the Prior Plans that (i) expire or
terminate for any reason prior to exercise or settlement; (ii) are forfeited
because of the failure to meet a contingency or condition required to vest such
shares or otherwise return to the Company; or (iii) are reacquired, withheld (or
not issued) to satisfy a tax withholding obligation in connection with an award
or to satisfy the purchase price or exercise price of a stock award (such shares
the “Returning Shares”) will immediately be added to the Share Reserve (as
further described in Section 3(a) below) as and when such shares become
Returning Shares, up to the maximum number set forth in Section 3(a) below.

 

(b)                                 Eligible Award Recipients.  Employees,
Directors and Consultants are eligible to receive Awards.

 

(c)                                  Available Awards.  The Plan provides for
the grant of the following Awards: (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) Stock Appreciation Rights,
(iv) Restricted Stock Awards, (v) Restricted Stock Unit Awards, (vi) Performance
Stock Awards, (vii) Performance Cash Awards, and (viii) Other Stock Awards.

 

(d)                                 Purpose.  The Plan, through the grant of
Awards, is intended to help the Company secure and retain the services of
eligible award recipients, provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate, and provide a means by
which the eligible recipients may benefit from increases in value of the Common
Stock.

 

2.                                      ADMINISTRATION.

 

(a)                                 Administration by Board.  The Board will
administer the Plan.  The Board may delegate administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

 

1

--------------------------------------------------------------------------------



 

(b)                                 Powers of Board.  The Board will have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine: (A) who will be granted
Awards; (B) when and how each Award will be granted; (C) what type of Award will
be granted; (D) the provisions of each Award (which need not be identical),
including when a person will be permitted to exercise or otherwise receive cash
or Common Stock under the Award; (E) the number of shares of Common Stock
subject to, or the cash value of, an Award; and (F) the Fair Market Value
applicable to a Stock Award.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for administration of the Plan and Awards.  The Board, in the
exercise of these powers, may correct any defect, omission or inconsistency in
the Plan or in any Award Agreement or in the written terms of a Performance Cash
Award, in a manner and to the extent it will deem necessary or expedient to make
the Plan or Award fully effective.

 

(iii)                            To settle all controversies regarding the Plan
and Awards granted under it.

 

(iv)                             To accelerate, in whole or in part, the time at
which an Award may be exercised or vest (or the time at which cash or shares of
Common Stock may be issued in settlement thereof).

 

(v)                                 To suspend or terminate the Plan at any
time.  Except as otherwise provided in the Plan or an Award Agreement,
suspension or termination of the Plan will not materially impair a Participant’s
rights under the Participant’s then-outstanding Award without the Participant’s
written consent, except as provided in subsection (viii) below.

 

(vi)                             To amend the Plan in any respect the Board
deems necessary or advisable, including, without limitation, by adopting
amendments relating to Incentive Stock Options and certain nonqualified deferred
compensation under Section 409A of the Code and/or bringing the Plan or Awards
granted under the Plan into compliance with the requirements for Incentive Stock
Options or ensuring that they are exempt from, or compliant with, the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law.  If required by
applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan or an Award Agreement, no
amendment of the Plan will materially impair a Participant’s rights under an
outstanding Award without the Participant’s written consent.

 

(vii)                         To submit any amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of (A) Section 422 of the Code regarding
“incentive stock options” or (B) Rule 16b-3.

 

(viii)                     To approve forms of Award Agreements for use under
the Plan and to amend the terms of any one or more Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Agreement, subject to any specified limits in
the Plan that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the

 

2

--------------------------------------------------------------------------------



 

consent of the affected Participant, and (B) such Participant consents in
writing.  Notwithstanding the foregoing, (1) a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights, and (2) subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code; (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code; (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code; or (D) to comply with other applicable laws or listing
requirements.

 

(ix)                             Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards.

 

(x)                                 To adopt such procedures and sub-plans as
are necessary or appropriate to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States (provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Agreement that are required for
compliance with the laws of the relevant foreign jurisdiction).

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees.  If
administration of the Plan is delegated to a Committee, the Committee will have,
in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board will thereafter be construed as being to the Committee or
subcommittee, as applicable).  Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable).  The Board
may retain the authority to concurrently administer the Plan with the Committee
and may, at any time, revest in the Board some or all of the powers previously
delegated.

 

(ii)                                Rule 16b-3 Compliance.  The Committee may
consist solely of two or more Non-Employee Directors in accordance with
Rule 16b-3.

 

(d)                                 Delegation to an Officer.  The Board may
delegate to one (1) or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Stock
Awards) and, to the extent permitted by applicable law, the terms of such
Awards, and (ii) determine the number of shares of Common Stock to be subject to
such Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by such Officer and
that such Officer may not grant a Stock Award to himself or herself.  Any such
Stock Awards will be granted on the form of Stock Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation authority.  The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(w)(iii) below.

 

3

--------------------------------------------------------------------------------



 

(e)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.

 

(f)                                   No Repricing of Awards. Neither the Board
nor any Committee will have the authority to (i) reduce the exercise or strike
price of any outstanding Option or SAR or (ii) cancel any outstanding Option or
SAR that has an exercise or strike price (per share) greater than the
then-current Fair Market Value of the Common Stock in exchange for cash or other
Stock Awards under the Plan, unless the stockholders of the Company have
approved such an action within 12 months prior to such an event.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve.  Subject to
Section 9(a) relating to Capitalization Adjustments, and the following sentence
regarding the annual increase, the aggregate number of shares of Common Stock
that may be issued pursuant to Stock Awards will not exceed 2,919,872 shares
(the “Share Reserve”), which number is the sum of (i) 534,320 new shares, plus
(ii) the  number of shares subject to the Prior Plans’ Available Reserve, plus
(iii) the number of shares that are Returning Shares, as such shares become
available from time to time.

 

In addition, the Share Reserve will automatically increase on January 1st of
each year, for a period of not more than ten years, commencing on January 1st of
the year following the year in which the Effective Date occurs and ending on
(and including) January 1, 2029, in an amount equal to 4% of the total number of
shares of Capital Stock outstanding on December 31st of the preceding calendar
year.  Notwithstanding the foregoing, the Board may act prior to January 1st of
a given year to provide that there will be no January 1st increase in the Share
Reserve for such year or that the increase in the Share Reserve for such year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.

 

For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan. 
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a).  Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve. 
If a Stock Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Stock Award having been issued or
(ii) is settled in cash (i.e., the Participant receives cash rather than stock),
such expiration, termination or settlement will not reduce (or otherwise offset)
the number of shares of Common Stock that may be available for issuance under
the Plan.  If any shares of Common Stock issued pursuant to a Stock Award are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan.  Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Plan.

 

(c)                                  Incentive Stock Option Limit.  Subject to
the provisions of Section 9(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to the exercise of Incentive Stock Options will be 8,759,616 shares of Common
Stock.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Limitation on Grants to Non-Employee
Directors.  The maximum number of shares of Common Stock subject to Stock Awards
granted under the Plan or otherwise during any one calendar year to any
Non-Employee Director, taken together with any cash fees paid by the Company to
such Non-Employee Director during such calendar year for service on the Board,
will not exceed $500,000 in total value (calculating the value of any such Stock
Awards based on the grant date fair value of such Stock Awards for financial
reporting purposes), or, with respect to the calendar year in which a
Non-Employee Director is first appointed or elected to the Board, $1,000,000.

 

(e)                                  Source of Shares.  The stock issuable under
the Plan will be shares of authorized but unissued or reacquired Common Stock,
including shares repurchased by the Company on the open market or otherwise.

 

4.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and 424(f) of the Code).  Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, that Stock Awards may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Stock Awards is treated as “service recipient
stock” under Section 409A of the Code (for example, because the Stock Awards are
granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards are otherwise exempt from Section 409A of the Code, or
(iii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards comply with the distribution requirements of Section 409A of
the Code.

 

(b)                                 Ten Percent Stockholders.  A Ten Percent
Stockholder will not be granted an Incentive Stock Option unless the exercise
price of such Option is at least 110% of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five years from
the date of grant.

 

5.                                      PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)                                 Term.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, no Option or SAR will be
exercisable after the expiration of ten years from the date of its grant or such
shorter period specified in the Award Agreement.

 

(b)                                 Exercise Price.  Subject to the provisions
of Section 4(b) regarding Ten Percent Stockholders, the exercise or strike price
of each Option or SAR will be not less than 100% of the Fair Market Value of the
Common Stock subject to the Option or SAR on the date the Award is granted.

 

5

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Common Stock
subject to the Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of
Section 409A of the Code and, if applicable, Section 424(a) of the Code.  Each
SAR will be denominated in shares of Common Stock equivalents.

 

(c)                                  Purchase Price for Options.  The purchase
price of Common Stock acquired pursuant to the exercise of an Option may be
paid, to the extent permitted by applicable law and as determined by the Board
in its sole discretion, by any combination of the methods of payment set forth
below.  The Board will have the authority to grant Options that do not permit
all of the following methods of payment (or otherwise restrict the ability to
use certain methods) and to grant Options that require the consent of the
Company to use a particular method of payment.  The permitted methods of payment
are as follows:

 

(i)                                    by cash, check, bank draft or money order
payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                             if an Option is a Nonstatutory Stock Option, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.  Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board and specified in the applicable Award
Agreement.

 

(d)                                 Exercise and Payment of a SAR.  To exercise
any outstanding SAR, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such SAR.  The appreciation distribution payable on the
exercise of a SAR will be not greater than an amount equal to the excess of
(A) the aggregate Fair Market Value (on the date of the exercise of the SAR) of
a number of shares of Common Stock equal to the number of Common Stock
equivalents in which the Participant is vested under such SAR, and with respect
to which the Participant is exercising the SAR on such date, over (B) the
aggregate strike price of the number of Common Stock equivalents with respect to
which the Participant is exercising the SAR on such date.  The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Award Agreement evidencing such SAR.

 

(e)                                  Transferability of Options and SARs.  The
Board may, in its sole discretion, impose such limitations on the
transferability of Options and SARs as the Board will determine.  In the absence

 

6

--------------------------------------------------------------------------------



 

of such a determination by the Board to the contrary, the following restrictions
on the transferability of Options and SARs will apply:

 

(i)                                    Restrictions on Transfer.  An Option or
SAR will not be transferable except by will or by the laws of descent and
distribution (or pursuant to subsections (ii) and (iii) below), and will be
exercisable during the lifetime of the Participant only by the Participant.  The
Board may permit transfer of the Option or SAR in a manner that is not
prohibited by applicable tax and securities laws.  Except as explicitly provided
in the Plan, neither an Option nor a SAR may be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Subject to the
approval of the Board or a duly authorized Officer, an Option or SAR may be
transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulations Section 1.421-1(b)(2).  If an Option is an
Incentive Stock Option, such Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(iii)                            Beneficiary Designation.  Subject to the
approval of the Board or a duly authorized Officer, a Participant may, by
delivering written notice to the Company, in a form approved by the Company (or
the designated broker), designate a third party who, on the death of the
Participant, will thereafter be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. 
In the absence of such a designation, upon the death of the Participant, the
executor or administrator of the Participant’s estate will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.

 

(f)                                   Vesting Generally.  The total number of
shares of Common Stock subject to an Option or SAR may vest and become
exercisable in periodic installments that may or may not be equal.  The Option
or SAR may be subject to such other terms and conditions on the time or times
when it may or may not be exercised (which may be based on the satisfaction of
Performance Goals or other criteria) as the Board may deem appropriate.  The
vesting provisions of individual Options or SARs may vary.  The provisions of
this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Common Stock as to which an Option or SAR may be
exercised.

 

(g)                                 Termination of Continuous Service.  Except
as otherwise provided in the applicable Award Agreement or other agreement
between the Participant and the Company, if a Participant’s Continuous Service
terminates (other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Award as of the date
of termination of Continuous Service) within the period of time ending on the
earlier of (i) the date that is 90 days following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the applicable Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement.  If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR will
terminate.

 

(h)                                 Extension of Termination Date.  If the
exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause and other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option or SAR will terminate on the earlier of (i) the
expiration of a total period of time (that need not be consecutive) equal to the
applicable post termination exercise period after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in

 

7

--------------------------------------------------------------------------------



 

violation of such registration requirements, and (ii) the expiration of the term
of the Option or SAR as set forth in the applicable Award Agreement.  In
addition, unless otherwise provided in a Participant’s Award Agreement, if the
sale of any Common Stock received on exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR will
terminate on the earlier of (i) the expiration of a period of months (that need
not be consecutive) equal to the applicable post-termination exercise period
after the termination of the Participant’s Continuous Service during which the
sale of the Common Stock received upon exercise of the Option or SAR would not
be in violation of the Company’s insider trading policy, or (ii) the expiration
of the term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i)                                    Disability of Participant.  Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if a Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the date 12 months following such termination of Continuous Service (or
such longer or shorter period specified in the Award Agreement), and (ii) the
expiration of the term of the Option or SAR as set forth in the Award
Agreement.  If, after termination of Continuous Service, the Participant does
not exercise his or her Option or SAR within the applicable time frame, the
Option or SAR (as applicable) will terminate.

 

(j)                                    Death of Participant.  Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death, or (ii) the Participant dies
within the period (if any) specified in the Award Agreement for exercisability
after the termination of the Participant’s Continuous Service for a reason other
than death, then the Option or SAR may be exercised (to the extent the
Participant was entitled to exercise such Option or SAR as of the date of death)
by the Participant’s estate, by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance or by a person designated to exercise
the Option or SAR upon the Participant’s death, but only within the period
ending on the earlier of (i) the date 18 months following the date of death (or
such longer or shorter period specified in the Award Agreement), and (ii) the
expiration of the term of such Option or SAR as set forth in the Award
Agreement.  If, after the Participant’s death, the Option or SAR is not
exercised within the applicable time frame, the Option or SAR (as applicable)
will terminate.

 

(k)                                 Termination for Cause.  Except as explicitly
provided otherwise in a Participant’s Award Agreement or other individual
written agreement between the Company and the Participant, if a Participant’s
Continuous Service is terminated for Cause, the Option or SAR will terminate
immediately upon such Participant’s termination of Continuous Service, and the
Participant will be prohibited from exercising his or her Option or SAR from and
after the time of such termination of Continuous Service.

 

(l)                                    Non-Exempt Employees.  If an Option or
SAR is granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, the Option or SAR will not be
first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option or SAR (although the Award may vest
prior to such date). Consistent with the provisions of the Worker Economic
Opportunity Act, (i) if such non-exempt Employee dies or suffers a Disability,
(ii) upon a Corporate Transaction in which such Option or SAR is not assumed,
continued, or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement in another agreement between the Participant and the Company, or, if
no such definition, in accordance with the Company’s then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than six months following the date of grant.  The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt

 

8

--------------------------------------------------------------------------------



 

from his or her regular rate of pay.  To the extent permitted and/or required
for compliance with the Worker Economic Opportunity Act to ensure that any
income derived by a non-exempt employee in connection with the exercise, vesting
or issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)                                 Restricted Stock Awards.  Each Restricted
Stock Award Agreement will be in such form and will contain such terms and
conditions as the Board will deem appropriate.  To the extent consistent with
the Company’s bylaws, at the Board’s election, shares of Common Stock may be
(x) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (y) evidenced by a
certificate, which certificate will be held in such form and manner as
determined by the Board.  The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical.  Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  A Restricted Stock Award
may be awarded in consideration for (A) cash, check, bank draft or money order
payable to the Company, (B) past or future services to the Company or an
Affiliate, or (C) any other form of legal consideration that may be acceptable
to the Board, in its sole discretion, and permissible under applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  If a Participant’s Continuous Service terminates, the Company may
receive through a forfeiture condition or a repurchase right any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination of Continuous Service under the terms of the Restricted
Stock Award Agreement.

 

(iv)                             Transferability.  Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement will be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board will determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(v)                                 Dividends.  A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b)                                 Restricted Stock Unit Awards.  Each
Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board will deem appropriate.  The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical.  Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:

 

9

--------------------------------------------------------------------------------



 

(i)                                    Consideration.  At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award.  The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment.  A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                             Additional Restrictions.  At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents.  Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement.  At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board.  Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 

(vi)                             Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

(c)                                  Performance Awards.

 

(i)                                    Performance Stock Awards.  A Performance
Stock Award is a Stock Award that is payable (including that may be granted, may
vest or may be exercised) contingent upon the attainment during a Performance
Period of certain Performance Goals.  A Performance Stock Award may, but need
not, require the Participant’s completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Board or Committee, in its sole discretion.  In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board (or
Committee, as the case may be) may determine that cash may be used in payment of
Performance Stock Awards.

 

(ii)                                Performance Cash Awards.  A Performance Cash
Award is a cash award that is payable contingent upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Cash Award may
also require the completion of a specified period of Continuous Service.  At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to

 

10

--------------------------------------------------------------------------------



 

what degree such Performance Goals have been attained will be conclusively
determined by the Board or Committee, in its sole discretion.  The Board (or
Committee, as the case may be) may specify the form of payment of Performance
Cash Awards, which may be cash or other property, or may provide for a
Participant to have the option for his or her Performance Cash Award, or such
portion thereof as the Board (or Committee, as the case may be) may specify, to
be paid in whole or in part in cash or other property.

 

(iii)                            Board Discretion.  The Board (or Committee, as
the case may be) retains the discretion to adjust or eliminate the compensation
or economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for a
Performance Period.  Partial achievement of the specified criteria may result in
the payment or vesting corresponding to the degree of achievement as specified
in the Stock Award Agreement or the written terms of a Performance Cash Award.

 

(d)                                 Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock, including the appreciation in value thereof (e.g., options or stock
rights with an exercise price or strike price less than 100% of the Fair Market
Value of the Common Stock at the time of grant) may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6.  Subject to the provisions of the Plan, the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares.  The Company will
keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Awards.

 

(b)                                 Securities Law Compliance.  The Company will
seek to obtain from each regulatory commission or agency, as necessary, such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise or vesting of the Stock Awards; provided, however,
that this undertaking will not require the Company to register under the
Securities Act or other securities or applicable laws, the Plan, any Stock Award
or any Common Stock issued or issuable pursuant to any such Stock Award.  If,
after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary or advisable for the lawful issuance and sale of
Common Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Common Stock upon exercise or vesting of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable law.

 

(c)                                  No Obligation to Notify or Minimize Taxes. 
The Company will have no duty or obligation to any Participant to advise such
holder as to the tax treatment or time or manner of exercising such Stock
Award.  Furthermore, the Company will have no duty or obligation to warn or
otherwise advise such holder of a pending termination or expiration of an Award
or a possible period in which the Award may not be exercised.  The Company has
no duty or obligation to minimize the tax consequences of an Award to the holder
of such Award.

 

11

--------------------------------------------------------------------------------



 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock. 
Proceeds from the sale of shares of Common Stock pursuant to Awards will
constitute general funds of the Company.

 

(b)                                 Corporate Action Constituting Grant of
Awards.  Corporate action constituting a grant by the Company of an Award to any
Participant will be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant.  In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action constituting the grant contain terms (e.g., exercise price, vesting
schedule or number of shares) that are inconsistent with those in the Award
Agreement or related grant documents as a result of a clerical error in the
papering of the Award Agreement or related grant documents, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement or related grant documents.

 

(c)                                  Stockholder Rights.  No Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until
(i) such Participant has satisfied all requirements for exercise of, or the
issuance of shares of Common Stock under, the Award pursuant to its terms, and
(ii) the issuance of the Common Stock subject to such Award has been entered
into the books and records of the Company.

 

(d)                                 No Employment or Other Service Rights. 
Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state or foreign jurisdiction in which the Company or the Affiliate is
domiciled or incorporated, as the case may be.

 

(e)                                  Change in Time Commitment.  In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company and any Affiliates is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award.  In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

(f)                                   Incentive Stock Option Limitations.  To
the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and any Affiliates) exceeds $100,000 (or such
other limit established in the Code) or otherwise does not comply with the
rules governing Incentive Stock Options, the Options or portions thereof that
exceed such limit (according to the order in which they were granted) or
otherwise do not comply with such rules will be treated as Nonstatutory Stock
Options, notwithstanding any contrary provision of the applicable Option
Agreement(s).

 

12

--------------------------------------------------------------------------------



 

(g)                                 Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Award, (i) to give written assurances satisfactory to the Company as
to the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that such Participant is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Award; and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock.  The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Award has
been registered under a then currently effective registration statement under
the Securities Act, or (B) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(h)                                 Withholding Obligations.  Unless prohibited
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the maximum amount of tax
required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(i)                                    Electronic Delivery.  Any reference
herein to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access).

 

(j)                                    Deferrals.  To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants. 
Deferrals by Participants will be made in accordance with Section 409A of the
Code.  Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company.  The Board is authorized to make deferrals of Awards
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(k)                                 Compliance with Section 409A of the Code. 
Unless otherwise expressly provided for in an Award Agreement, the Plan and
Award Agreements will be interpreted to the greatest extent possible in a manner
that makes the Plan and the Awards granted hereunder exempt from Section 409A of
the Code, and, to the extent not so exempt, in compliance with Section 409A of
the Code.  If the Board determines that any Award granted hereunder is not
exempt from and is therefore subject to Section 409A of the Code, the Award
Agreement evidencing such Award will incorporate the terms and conditions

 

13

--------------------------------------------------------------------------------



 

necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement.  Notwithstanding anything to the contrary in this Plan (and unless
the Award Agreement specifically provides otherwise), if the shares of Common
Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) will be issued or paid before the date that is six months following
the date of such Participant’s “separation from service” (as defined in
Section 409A of the Code without regard to alternative definitions thereunder)
or, if earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six
month period elapses, with the balance paid thereafter on the original schedule.

 

(l)                                    Clawback/Recovery.  All Awards granted
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law.  In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of an event
constituting Cause.  No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments.  In the event of
a Capitalization Adjustment, the Board will appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a), (ii) the class(es) of securities by which the share
reserve is to increase automatically each year pursuant to Section 3(a),
(iii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c) and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards.  The Board will make such adjustments, and its
determination will be final, binding and conclusive.

 

(b)                                 Dissolution.  Except as otherwise provided
in the Stock Award Agreement, in the event of a Dissolution of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such Dissolution, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the Dissolution is completed but contingent on its
completion.

 

(c)                                  Transaction.  The following provisions
shall apply to Stock Awards in the event of a Transaction unless otherwise
provided in the instrument evidencing the Stock Award or any other written
agreement between the Company or any Affiliate and the Participant or unless
otherwise expressly provided by the Board at the time of grant of a Stock
Award.  In the event of a Transaction, then,

 

14

--------------------------------------------------------------------------------



 

notwithstanding any other provision of the Plan, the Board shall take one or
more of the following actions with respect to Stock Awards, contingent upon the
closing or completion of the Transaction:

 

(i)                                    arrange for the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) to assume or continue the Stock Award or to substitute a similar stock
award for the Stock Award (including, but not limited to, an award to acquire
the same consideration paid to the stockholders of the Company pursuant to the
Transaction);

 

(ii)                                arrange for the assignment of any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to the Stock Award to the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company);

 

(iii)                            accelerate the vesting, in whole or in part, of
the Stock Award (and, if applicable, the time at which the Stock Award may be
exercised) to a date prior to the effective time of such Transaction as the
Board shall determine (or, if the Board shall not determine such a date, to the
date that is five days prior to the effective date of the Transaction), with
such Stock Award terminating if not exercised (if applicable) at or prior to the
effective time of the Transaction;

 

(iv)                             arrange for the lapse, in whole or in part, of
any reacquisition or repurchase rights held by the Company with respect to the
Stock Award;

 

(v)                                 cancel or arrange for the cancellation of
the Stock Award, to the extent not vested or not exercised prior to the
effective time of the Transaction, in exchange for such cash consideration, if
any, as the Board, in its sole discretion, may consider appropriate; and

 

(vi)                             make a payment, in such form as may be
determined by the Board equal to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of the Stock
Award immediately prior to the effective time of the Transaction, over (B) any
exercise price payable by such holder in connection with such exercise.  For
clarity, this payment may be zero ($0) if the value of the property is equal to
or less than the exercise price.  Payments under this provision may be delayed
to the same extent that payment of consideration to the holders of Common Stock
in connection with the Transaction is delayed as a result of escrows, earn outs,
holdbacks or other contingencies.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d)                                 Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant.

 

10.                               PLAN TERM; EARLIER TERMINATION OR SUSPENSION
OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the “Adoption Date”), or (ii) the date
the Plan is approved by the stockholders of the Company.  No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

15

--------------------------------------------------------------------------------



 

11.                               EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT
OR EXERCISE.

 

The Plan will come into existence on the Adoption Date; provided, however, that
no Stock Award may be granted prior to the Effective Date.  In addition, no
Stock Award will be exercised (or, in the case of a Restricted Stock Award,
Restricted Stock Unit Award, Performance Stock Award, or Other Stock Award, no
Stock Award will be granted) and no Performance Cash Award will be settled
unless and until the Plan has been approved by the stockholders of the Company,
which approval will be within 12 months after the date the Plan is adopted by
the Board.

 

12.                               CHOICE OF LAW.

 

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                               DEFINITIONS.  As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act.  The Board will have the authority to
determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)                                 “Award” means a Stock Award or a Performance
Cash Award.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Capital Stock” means each and every class
of common stock of the Company, regardless of the number of votes per share.

 

(f)                                   “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award after the Adoption Date
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto).  Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

 

(g)                                 “Cause” shall have the meaning ascribed to
such term in any written agreement between the Participant and the Company
defining such term and, in the absence of such agreement, such term means the
termination of a Participant’s Continuous Service with the Company and its
subsidiaries due to (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company and/or its
subsidiaries; (iii) such Participant’s material violation of (A) any contract or
agreement between the Participant and the Company and/or a subsidiary of the
Company or (B) any statutory duty owed to the Company and/or its subsidiaries;
(iv) such Participant’s unauthorized use or disclosure of confidential

 

16

--------------------------------------------------------------------------------



 

information or trade secrets of the Company and/or its subsidiaries; or (v) such
Participant’s gross negligence or willful misconduct in the performance of the
Participant’s duties.  The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause (within the meaning of
the preceding clauses (i) through (v)) shall be made by the Company, in its sole
discretion.  Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Awards held by such Participant shall have no effect upon any determination of
the rights or obligations of the Company or such Participant for any other
purpose.

 

(h)                                 “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change in Control will not be
deemed to occur (A) on account of the acquisition of securities of the Company
directly from the Company, (B) on account of the acquisition of securities of
the Company by an investor, any affiliate thereof or any other Exchange Act
Person that acquires the Company’s securities in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Company through the issuance of equity securities, or (C) solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving Entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving Entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;

 

(iii)                            there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition;

 

(iv)                             the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company will otherwise occur,
except for a liquidation into a parent corporation; or

 

17

--------------------------------------------------------------------------------



 

(v)                                 individuals who, on the date the Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board; 
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Plan, be considered as a member of the Incumbent
Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

 

If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Change in Control if such event is not also a “change in the
ownership of” the Company, a “change in the effective control of” the Company or
a “change in the ownership of a substantial portion of the assets of” the
Company, each as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

 

(i)                                    “Code” means the Internal Revenue Code of
1986, as amended, including any applicable regulations and guidance thereunder.

 

(j)                                    “Committee” means a committee of one or
more Directors to whom authority has been delegated by the Board in accordance
with Section 2(c).

 

(k)                                 “Common Stock” means the common stock of the
Company, having one vote per share.

 

(l)                                    “Company” means Millendo
Therapeutics, Inc., a Delaware corporation.

 

(m)                             “Consultant” means any person, including an
advisor, who is (i) engaged by the Company or an Affiliate to render consulting
or advisory services and is compensated for such services, or (ii) serving as a
member of the board of directors of an Affiliate and is compensated for such
services.  However, service solely as a Director, or payment of a fee for such
service, will not cause a Director to be considered a “Consultant” for purposes
of the Plan.  Notwithstanding the foregoing, a person is treated as a Consultant
under this Plan only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to such person.

 

(n)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, will
not terminate a Participant’s Continuous Service; provided, however, that if the
Entity for which a Participant is rendering services ceases to qualify as an
Affiliate, as determined by the Board, in its sole discretion, such
Participant’s Continuous Service will be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate.  To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service will be considered
interrupted in the case of (i) any leave of absence approved by the Board or
chief executive officer, including sick leave, military leave or any other
personal leave, or (ii) transfers between the

 

18

--------------------------------------------------------------------------------



 

Company, an Affiliate, or their successors.  Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

 

(o)                                 “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board, in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of more than 50%
of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(p)                                  “Director” means a member of the Board.

 

(q)                                 “Disability” means, with respect to a
Participant, the inability of such Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as provided
in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be determined by
the Board on the basis of such medical evidence as the Board deems warranted
under the circumstances.

 

(r)                                  “Dissolution” means when the Company, after
having executed a certificate of dissolution with the State of Delaware (or
other applicable state), has completely wound up its affairs.  Conversion of the
Company into a Limited Liability Company (or any other pass-through entity) will
not be considered a “Dissolution” for purposes of the Plan.

 

(s)                                   “Effective Date” means the date of the
Company shareholders approve this Plan, which is the date of the annual meeting
of shareholders of the Company held on June 11, 2019, provided this Plan is
approved by the Company’s shareholders at such meeting.

 

(t)                                    “Employee” means any person employed by
the Company or an Affiliate.  However, service solely as a Director, or payment
of a fee for such services, will not cause a Director to be considered an
“Employee” for purposes of the Plan.

 

(u)                                 “Entity” means a corporation, partnership,
limited liability company or other entity.

 

(v)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

19

--------------------------------------------------------------------------------



 

(w)                               “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” will not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to a registered public offering of such securities, (iv) an Entity
Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

 

(x)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless otherwise determined by the
Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value will be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

(y)                                 “Incentive Stock Option” means an option
granted pursuant to Section 5 of the Plan that is intended to be, and qualifies
as, an “incentive stock option” within the meaning of Section 422 of the Code.

 

(z)                                  “Non-Employee Director” means a Director
who either (i) is not a current employee or officer of the Company or an
Affiliate, does not receive compensation, either directly or indirectly, from
the Company or an Affiliate for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an interest in any
other transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(aa)                          “Nonstatutory Stock Option” means any Option
granted pursuant to Section 5 of the Plan that does not qualify as an Incentive
Stock Option.

 

(bb)                          “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act.

 

20

--------------------------------------------------------------------------------



 

(cc)                            “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option to purchase shares of Common Stock granted pursuant to
the Plan.

 

(dd)                          “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an Option grant.  Each Option Agreement will be subject to the terms and
conditions of the Plan.

 

(ee)                            “Optionholder” means a person to whom an Option
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Option.

 

(ff)                              “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 6(d).

 

(gg)                          “Other Stock Award Agreement” means a written
agreement between the Company and a holder of an Other Stock Award evidencing
the terms and conditions of an Other Stock Award grant.  Each Other Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(hh)                          “Own,” “Owned,” “Owner,” “Ownership” means a
person or Entity will be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person or Entity, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(ii)                                “Participant” means a person to whom an
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(jj)                                “Performance Cash Award” means an award of
cash granted pursuant to the terms and conditions of Section 6(c)(ii).

 

(kk)                          “Performance Criteria” means the one or more
criteria that the Board or Committee (as applicable) will select for purposes of
establishing the Performance Goals for a Performance Period.  The Performance
Criteria that will be used to establish such Performance Goals may be based on
any one of, or combination of, the following as determined by the Board or
Committee: (i) earnings (including earnings per share and net earnings);
(ii) earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) total stockholder return;
(v) return on equity or average stockholder’s equity; (vi) return on assets,
investment, or capital employed; (vii) stock price; (viii) margin (including
gross margin); (ix) income (before or after taxes); (x) operating income;
(xi) operating income after taxes; (xii) pre-tax profit; (xiii) operating cash
flow; (xiv) sales or revenue targets; (xv) increases in revenue or product
revenue; (xvi) expenses and cost reduction goals; (xvii) improvement in or
attainment of working capital levels; (xviii) economic value added (or an
equivalent metric); (xix) market share; (xx) cash flow; (xxi) cash flow per
share; (xxii) share price performance; (xxiii) debt reduction; (xxiv) customer
satisfaction; (xxv) stockholders’ equity; (xxvi) capital expenditures;
(xxvii) debt levels; (xxviii) operating profit or net operating profit;
(xxix) workforce diversity; (xxx) growth of net income or operating income;
(xxxi) billings; (xxxii) pre-clinical development related compound goals;
(xxxiii) financing; (xxxiv) regulatory milestones, including approval of a
compound; (xxxv) stockholder liquidity; (xxvi) corporate governance and
compliance; (xxxvii) product commercialization; (xxxviii) intellectual property;
(xxxix) personnel matters; (xl) progress of internal research or clinical
programs; (xli) progress of partnered programs; (xlii) partner satisfaction;
(xliii) budget management; (xliv) clinical achievements; (xlv) completing phases
of a clinical study (including the treatment phase); (xlvi) announcing or
presenting preliminary or final data from clinical studies; in each case,
whether on

 

21

--------------------------------------------------------------------------------



 

particular timelines or generally; (xlvii) timely completion of clinical trials;
(xlviii) submission of INDs and NDAs and other regulatory achievements; (xlix)
partner or collaborator achievements; (l) internal controls, including those
related to the Sarbanes-Oxley Act of 2002; (li) research progress, including the
development of programs; (lii) investor relations, analysts and communication;
(liii) manufacturing achievements (including obtaining particular yields from
manufacturing runs and other measurable objectives related to process
development activities); (liv) strategic partnerships or transactions (including
in-licensing and out-licensing of intellectual property; (lv) establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors); (lvi) supply chain achievements
(including establishing relationships with manufacturers or suppliers of active
pharmaceutical ingredients and other component materials and manufacturers of
the Company’s products); (lvii) co-development, co-marketing, profit sharing,
joint venture or other similar arrangements; (lviii) individual performance
goals; (lix) corporate development and planning goals; and (lx) other measures
of performance selected by the Board or Committee.

 

(ll)                                “Performance Goals” means, for a Performance
Period, the one or more goals established by the Board or Committee (as
applicable) for the Performance Period based upon the Performance Criteria. 
Performance Goals may be based on a Company-wide basis, with respect to one or
more business units, divisions, Affiliates, or business segments, and in either
absolute terms or relative to the performance of one or more comparable
companies or the performance of one or more relevant indices.  Unless specified
otherwise by the Board (i) in the Award Agreement at the time the Award is
granted or (ii) in such other document setting forth the Performance Goals at
the time the Performance Goals are established, the Board will appropriately
make adjustments in the method of calculating the attainment of Performance
Goals for a Performance Period as follows: (1) to exclude restructuring and/or
other nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude
the effects of changes to generally accepted accounting principles; (4) to
exclude the effects of any statutory adjustments to corporate tax rates; (5) to
exclude the effects of any items that are unusual in nature or occur
infrequently as determined under generally accepted accounting principles;
(6) to exclude the dilutive effects of acquisitions or joint ventures; (7) to
assume that any business divested by the Company achieved performance objectives
at targeted levels during the balance of a Performance Period following such
divestiture; (8) to exclude the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common stockholders other than regular cash dividends; (9) to
exclude the effects of stock based compensation and the award of bonuses under
the Company’s bonus plans; (10) to exclude costs incurred in connection with
potential acquisitions or divestitures that are required to be expensed under
generally accepted accounting principles; (11) to exclude the goodwill and
intangible asset impairment charges that are required to be recorded under
generally accepted accounting principles; and (12) to exclude the effect of any
other unusual, non-recurring gain or loss or other extraordinary item.  In
addition, the Board or Committee (as applicable) retains the discretion to
adjust or eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for such Performance Period. Partial achievement of
the specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.

 

(mm)                  “Performance Period” means the period of time selected by
the Board or Committee (as applicable) over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a Stock Award or a Performance Cash
Award.  Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board or Committee.

 

22

--------------------------------------------------------------------------------



 

(nn)                          “Performance Stock Award” means a Stock Award
granted under the terms and conditions of Section 6(c)(i).

 

(oo)                          “Plan” means this Millendo Therapeutics, Inc. 2018
Equity Incentive Plan.

 

(pp)                          “Restricted Stock Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of
Section 6(a).

 

(qq)                          “Restricted Stock Award Agreement” means a written
agreement between the Company and a holder of a Restricted Stock Award
evidencing the terms and conditions of a Restricted Stock Award grant.  Each
Restricted Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(rr)                            “Restricted Stock Unit Award” means a right to
receive shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(b).

 

(ss)                              “Restricted Stock Unit Award Agreement” means
a written agreement between the Company and a holder of a Restricted Stock Unit
Award evidencing the terms and conditions of a Restricted Stock Unit Award
grant.  Each Restricted Stock Unit Award Agreement will be subject to the terms
and conditions of the Plan.

 

(tt)                                “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(uu)                          “Securities Act” means the Securities Act of 1933,
as amended.

 

(vv)                          “Stock Appreciation Right” or “SAR” means a right
to receive the appreciation on Common Stock that is granted pursuant to the
terms and conditions of Section 5.

 

(ww)                      “Stock Appreciation Right Agreement” means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant.  Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.

 

(xx)                          “Stock Award” means any right to receive Common
Stock granted under the Plan, including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award or any Other Stock
Award.

 

(yy)                          “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Award grant.  Each Stock Award Agreement will be subject to the terms and
conditions of the Plan.

 

(zz)                            “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, stock of any other class
or classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.

 

23

--------------------------------------------------------------------------------



 

(aaa)                   “Ten Percent Stockholder” means a person who Owns (or is
deemed to Own pursuant to Section 424(d) of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any Affiliate.

 

(bbb)                   “Transaction” means a Corporate Transaction or a Change
in Control.

 

24

--------------------------------------------------------------------------------



 

APPENDIX I
2019 Equity Incentive Plan
Stock Options—Sub-Plan for French Residents

 

Options granted under this French Sub-plan (also referred to as the “SO French
Sub-Plan”) to an employee who is a French resident taxpayer and/or subject to
the French social security scheme in France shall comply with the terms of this
SO French Sub-plan. The purpose of the SO French Sub-plan is to grant Options
that qualify for favorable income tax and social security tax treatment under
French law (the “French Options”).

 

As a matter of principle, any provision included in the Plan or any other
document evidencing the terms and conditions of the Plan that would contravene
any substantive principle set out in Articles L. 225-177 to L. 225-186 of the
French Code de Commerce shall not be applicable to Participant who are residents
of France and employed or providing services in France.

 

Article 1: Administration

 

Notwithstanding any other provision of the Plan, unless otherwise agreed by the
Board, French Options will be exercisable under the vesting schedule set out in
the Plan or in the Stock Option Agreement for employees subject to taxation
under the laws of France.

 

Notwithstanding any other provision of the Plan, the Board is authorized to
unilaterally accelerate, reduce, lift or cancel vesting of any option granted
under this SO French Sub-Plan, as may be necessary or desirable to comply with
the French applicable social or tax laws.

 

Notwithstanding any other provision of the Plan, the exercise price shall remain
unchanged.

 

Where there is an increase or change in the Company’s share capital, and more
generally where one of the events provided for under Article L.225-181 of the
French Commercial Code occurs, an adjustment shall be made to the number and/or
purchase price of Shares, in accordance with the provisions of Article R.225-137
of the French Commercial Code. Notification of said adjustment shall be made to
the Participant. In addition the total number of options granted and remaining
unexercised (outstanding options) will never cover a number of shares exceeding
one-third of the share capital of the Company.

 

Article 2: Eligibility

 

French Options may be granted only to an employee who is a French resident
taxpayer and/or subject to the French social security scheme in France.

 

For purposes of this SO French Sub-Plan, the Company is the granting Company or
a Related Entity whose at least ten percent (10%) of the capital is held,
directly or indirectly, by the granting Company.

 

French Options may not be granted under this SO French Sub-Plan to Participant
owning, upon the date of grant, more than ten percent (10%) of the Company’s
capital shares, except as permitted under Article L. 225-185 of the French
Commercial Code.

 

Notwithstanding any other provision of the Plan, French Options may only be
granted to individuals:

 

1

--------------------------------------------------------------------------------



 

(a)         being considered as a French tax resident subject to taxation in
France and having an employment contract either with the granting Company or one
of its Related Entity upon the date of grant; and/or

 

(b)         to non-employed directors having a management function (the
“président-directeur général,” the “directeur-général,” the “directeur général
délégué,” the “members of the “directoire”) of a Related Entity, upon the date
of grant.

 

French Options granting the right to subscribe securities which are not admitted
to trading on a regulated market may be granted only to the employees of the
company granting these options or to those of the companies mentioned in
Article L. 225-180, 1° of the French Commercial Code.

 

Article 3: Limitations on Grant under the SO French Sub-Plan

 

If the shares of the Company are admitted to trading on a regulated market:

 

·                  the exercise price may not be less than 80% of the average
market price over the last twenty trading days preceding that day,

 

·                  no option may be granted less than twenty trading sessions
after the detachment of the shares of a coupon giving right to a dividend or a
capital increase.

 

The Company shall not grant French Options during the closed periods required
under Section L.225-177 of the French Commercial Code.

 

As a result, notwithstanding any other provision of the Plan, French Options
cannot be granted:

 

(a)         during the ten (10) trading days preceding and following the date on
which the consolidated accounts, or, if unavailable, the annual accounts, are
made public;

 

(b)         during the period between the date on which the Company’s governing
bodies (i.e., the Board of Directors) become aware of information which, if made
public, could have a material impact on the price of the Shares, and the date
ten (10) trading days after such information is made public.

 

Article 4: Restrictions on Transfer

 

This Agreement is personal to the Participant and is not transferable by the
Participant in any manner other than by inheritance. The French Options may be
exercised during the Participant’s lifetime only by the Participant.

 

In the event of death of the beneficiary during the exercise period of the
French Options, the beneficiary’s heirs will have a period of six (6) months
following the date of death, to exercise the option. Upon expiry of this period
the option will be null and void.

 

Moreover, at the time of the grant of French Options, the Board shall, if any of
the Participant is an officer or director of the Company, either decide that
such officer or director cannot sell the shares of Common Stock received upon
Vesting or exercise of the French Options before the end of his or her
functions, or determine the number of shares of Common Stock received upon
Vesting of such French Options that such officer or director shall keep up to
the end of his or her functions.

 

2

--------------------------------------------------------------------------------



 

The shares acquired upon exercise of the French Options shall also be subject to
certain transfer restrictions and other limitations including, without
limitation, the provisions contained in the present Plan.

 

Article 5: Other Compliance with French Tax and Social Security Law

 

French Options granted under the SO French Sub-plan must also comply with any
other requirements set forth by the French tax and social security law as
interpreted and supplemented by the French tax and social security guidelines in
effect at the date of grant of such options.

 

Except as the Company and Participant agree in writing, the Company shall not
modify the terms of a French Award agreement (or this SO French Sub-plan) in
such a manner as to cause the recipient to no longer benefit from the favorable
tax and social contribution regimes provided by articles 80 quaterdecies and 200
A of the French Tax Code (Code Général des Impôts) and article L.242-1 and
L.242-14 of the French Social Security Code (Code de la Sécurité Sociale) in
connection with the grant and settlement of Award and the disposition of the
shares received upon the Vesting pursuant to the Stock Option agreement, this SO
French Sub-plan, and the Plan.

 

Article 6: No Rights as a Shareholder

 

The holder of a French Option shall not have any rights as a shareholder of the
Company unless and until shares are issued to the holder with respect to the
option.

 

Article 7: Amendment or Termination of the Plan

 

Subject to the terms of the Plan, the Board reserves the right to amend or
terminate this SO French Sub-Plan at any time, without any retroactive effect.

 

Article 8: Data Protection

 

The Company will satisfy any notification, application or prior authorization
required under applicable laws in order to comply with French and European Union
data protection legislation or regulations, including but not limited to the
Generation Data Protection Regulation (EU) 2016/679.

 

3

--------------------------------------------------------------------------------



 

APPENDIX II
2019 Equity Incentive Plan
Restricted Stock Units—Sub-Plan for French Residents

 

Restricted Stock Units granted under this French Sub-plan (also referred to as
the “RSU French Sub-Plan”) to an employee who is a French resident taxpayer
and/or subject to the French social security scheme in France shall comply with
the terms of this RSU French Sub-plan. The purpose of the RSU French Sub-plan is
to grant Restricted Stock Units that qualify for favorable income tax and social
security tax treatment under French law.

 

As a matter of principle, any provision included in the Plan or any other
document evidencing the terms and conditions of the Plan that would contravene
any substantive principle set out in Articles L.225-197-1 to L.225-197-6 of the
French Code de Commerce shall not be applicable to Participant who are residents
of France and employed or providing services in France.

 

Provided that he or she complies with the provisions of the RSU French Sub-Plan,
Participants will benefit from the favorable tax and social contribution regimes
provided by articles 80 quaterdecies and 200 A of the French Tax Code (Code
Général des Impôts) and article L.242-1 of the French Social Security Code (Code
de la Sécurité Sociale) in connection with the grant and settlement of
Restricted Stock Units and the disposition of the shares received upon Vesting
of the Restricted Stock Units pursuant to the Plan.

 

Article 1: Definitions

 

The following terms shall have the following meanings for purposes of this RSU
French Sub-plan:

 

“French Award or Award” means, individually or collectively, any Award granted
under this RSU French Sub-Plan to Participant who are French resident taxpayers
and/or subject to the French social security scheme in France.

 

“Disability” means a physical or mental condition corresponding to the
classification in the second or third categories laid down in Article L. 341-4
of the French Social Security Code (Code de la Sécurité Sociale).

 

“Grant Date” means the date on which the Committee both (i) designates the
Participant, and (ii) specifies the material terms and conditions of the Award
including the number of Shares subject to each Award, the method for determining
the exercise price of the Award (if any), the conditions for the vesting Award,
the conditions for exercising the Award and any restrictions on the transfer or
sale of the Shares subject to each Award.

 

“Vesting Period” means, with respect to any French Award, the vesting period
described in Section 4 below.

 

“Holding Period” means, with respect to any French Award, the holding period
described in Section 5 below

 

Article 2: Eligibility

 

(a)         Subject to Sections 2(b), 2(c) and 3 below, the following persons
shall be eligible to receive Awards, provided that he or she also satisfies the
eligibility conditions of the Plan: any Participant who, on the Grant Date and
to the extent required under French law, is (1) employed under the terms and
conditions of an employment contract (“contrat de

 

1

--------------------------------------------------------------------------------



 

travail”) with a French Entity or (2) while the Shares are traded on a regulated
exchange market, a corporate officer having a management function in the French
Entity, as specified under the French Commercial Code.

 

(b)         Awards may not be granted to corporate officers (as specified under
the French Commercial Code) of a French Entity, other than the chairman of the
board of directors (président du conseil d’administration), the chief executive
officer (directeur général), the deputy chief executive officer (directeur
général délégué), the members of the management board (membres du directoire)
and the manager of a joint-stock company (gérant d’une société par actions),
unless the officer is employed under the terms and conditions of an employment
contract (“contrat de travail”) with a French Entity, as defined by French law.

 

(c)          A French Award under the RSU French Sub-plan may be granted only to
a Participant who is a French resident taxpayer and/or subject to the French
social security scheme in France.

 

Article 3: Limitations on Grant under the RSU French Sub-Plan

 

French Awards may not be granted to a Participant who holds more than 10% of the
Company’s outstanding shares at the date of grant or a Participant who would
hold more than 10% of the Company’s outstanding shares following the French
Award grant.

 

Any share of Common Stock granted in violation of this rule shall not be deemed
to have been granted. Settlement of French Awards shall only be in shares; there
shall be no settlement of French Awards in cash.

 

The aggregate number of shares underlying the Awards will not exceed 10% of the
Company’s share capital.

 

Article 4: Vesting Period

 

Except in the case of the death or Disability of the Participant, no portion of
any French Award may Vest (whether such Vesting results from the achievement of
one or more goals relating to the completion of service by the French Award
holder and/or the achievement of performance or other objectives) until at least
the first anniversary of the date of grant of such French Award.

 

The holder of a French Award shall be 100% Vested in such French Award in the
event his or her Employment is terminated by reason of death or Disability,
provided, however, that if the Vesting of such French Award is based, at least
in part, on performance conditions, the acceleration, if any, of such
performance-based Vesting upon such death of Disability shall be determined as
set forth in the applicable award agreement. In the event of death or
Disability, the remaining shares subject to the Award that have not been issued
as of the date the Award holder’s service relationship with the Company (and its
subsidiaries) so terminates will be issued to the holder or, in the case of
death, his or her heirs upon their request as provided under applicable law. In
such event (either death or Disability), the Company shall issue the shares
within six months of such termination, and the Holding Period, if any, will not
apply to such shares, but the blackout restrictions on sale described in
Section 6 will continue to apply.

 

Article 5: Holding Period

 

With respect to each French Award, if the Vesting Period is shorter than two
years, there shall be a one-year period following each Vesting date applicable
to such French Award so that the cumulated Vesting Period and Holding Period
will be at least equal to two years.

 

2

--------------------------------------------------------------------------------



 

During the Holding Period the Participant issued such French Award may not sell
or loan any shares issued upon the Vesting.

 

Article 6: Restrictions on Sale—Black Out Periods

 

Following the expiration of the Vesting and/or Holding Periods described
Sections 4 and 5, shares of Common Stock issued may not be sold:

 

(a)         during the ten existing blackout periods established by the Company,
which are hereby made applicable to all French Awards;

 

(b)         during the ten stock exchange trading days preceding and following
the date on which the Company’s consolidated accounts are made public, or
failing that, the annual accounts are published;

 

(c)          between (i) the date on which the Company’s management bodies have
knowledge of information which, if made public, could have a significant impact
on the share price of the Common Stock; and (ii) ten stock exchange trading days
following the date on which this information is published; and

 

(d)         if the Participant has nonpublic material information about the
Company and such sale would violate any applicable securities laws of the United
States of America or France.

 

Article 7: Restrictions on Sale for Officers and Directors

 

At the time of the grant of French Awards, the Committee shall, if any of the
Participants is an officer or director of the Company, either decide that such
officer or director cannot sell the shares of Common Stock received upon Vesting
or exercise of the French Award before the end of his or her functions, or
determine the number of shares of Common Stock received upon Vesting of such
French Award that such officer or director shall keep up to the end of his or
her functions.

 

Article 8: Restrictions on Transfer

 

Shares of Common Stock subject to French Awards may not be transferred,
assigned, pledged or hypothecated in any manner until they have Vested in
accordance with this RSU French Sub-plan.

 

Rights granted under the RSU French Sub-plan shall not be transferable by the
recipient of such grants other than by will or by the laws of descent and
distribution.

 

Article 9: Other Compliance with French Tax and Social Security Law

 

French Awards granted under the RSU French Sub-plan must also comply with any
other requirements set forth by the French tax and social security law as
interpreted and supplemented by the French tax and social security guidelines in
effect at the date of grant of such Awards.

 

Except as the Company and Participant agree in writing, the Company shall not
modify the terms of a French Award agreement (or this RSU French Sub-plan) in
such a manner as to cause the recipient to no longer benefit from the favorable
tax and social contribution regimes provided by articles 80 quaterdecies and 200
A of the French Tax Code (Code Général des Impôts) and article L.242-1 and
L.242-14 of the French Social Security Code (Code de la Sécurité Sociale) in
connection with the grant and settlement of Award and the disposition of the
shares received upon the Vesting pursuant to the Award agreement, this RSU
French Sub-plan, and the Plan.

 

3

--------------------------------------------------------------------------------



 

Article 10: No Rights as a Shareholder

 

The holder of a French Award shall not have any rights as a shareholder of the
Company unless and until shares are issued to the holder with respect to the
Award.

 

Article 12: Amendment or Termination of the Plan

 

Subject to the terms of the Plan, the Committee reserves the right to amend or
terminate this RSU French Sub-Plan at any time, without any retroactive effect.

 

Article 13: Modification of the Share Capital

 

If the share capital of the Company is modified during the Vesting or Holding
Periods, the Awards may be adjusted in order for this change to be neutral for
the Participants, provided that such adjustment has the sole purpose and
consequence of preserving the rights of the Participants and that additional
shares which could be issued as a result remain subject to the same requirements
(including the Vesting Period and the Holding Period requirement) as those
applying to the original Award.

 

Article 14: Data Protection

 

The Company will satisfy any notification, application or prior authorization
required under applicable laws in order to comply with French and European Union
data protection legislation or regulations, including but not limited to the
Generation Data Protection Regulation (EU) 2016/679.

 

4

--------------------------------------------------------------------------------